Citation Nr: 9918496	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 13, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1946.  He is in receipt of a Purple Heart medal.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

Since the supplemental statement of the case issued in 
October 1998, additional evidence has been submitted.  
However, the claims file contains the veteran's signed waiver 
of his right to initial RO consideration of such evidence; 
thus, the Board may proceed with the instant appeal.  See 
38 C.F.R. § 20.1304(c) (1998).

The Board notes that the veteran in this case testified 
before a member of the Board at a videoconference hearing, 
and accepted such in lieu of an "in-person" hearing before 
a member of the Travel Board.  See 38 C.F.R. § 20.700(e) 
(1998).  A transcript of the videoconference is associated 
with the claims file.  The veteran also testified before an 
RO Hearing Officer in December 1997: a transcript of that 
hearing is of record.

The Board further notes that in a VA Form 9 received in 
January 1998, the veteran indicated his desire for a hearing 
in regard to an increased evaluation for his service-
connected shell fragment wound to the left lower extremity.  
That issue was last addressed in the RO's rating decision of 
July 1997, and is not currently in appellate status.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).  To the 
extent that the veteran is again raising a claim for an 
increased rating for his right lower extremity disability, 
that matter is referred to the RO for further action as 
appropriate.

The issue of entitlement to an evaluation in excess of 30 
percent for service-connected PTSD is discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a final decision dated January 16, 1952, the Board 
denied service connection for an anxiety reaction.

3.  On March 13, 1997, the RO first received correspondence 
in which the veteran requested service connection for PTSD; 
this is the date that was initially assigned as the effective 
date for a grant of service connection and award of 
compensation for PTSD.  

4.  From the evidence it is factually ascertainable that the 
veteran met the eligibility criteria for service connection 
for PTSD on April 11, 1980.

5.  The RO amended the effective date for the grant of 
service connection and compensation for PTSD to March 13, 
1996.  

6.  The RO was not in receipt or possession of any evidence 
between the Board's January 1952 final denial of service 
connection for an anxiety disorder or service discharge, and 
March 13, 1996, that can reasonably be construed as a formal 
or informal claim of entitlement to VA benefits based on 
PTSD.



CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 1996, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998); VAOPGCPREC 26-97 (July 16, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from February 1944 to February 
1946.  Service records reflect that he was injured as a 
result of combat participation.  He is in receipt of a Purple 
Heart Medal.

In January 1951, the RO received the veteran's claim for VA 
benefits, to include based on a nervous disorder.  Special 
neuropsychiatric examination was conducted in March 1951 and 
resulted in a diagnosis of chronic anxiety reaction, with the 
precipitating stress identified as the veteran's military 
experiences.  Also of record were affidavits from individuals 
who reported how the veteran had changed since returning from 
service.  The RO denied service connection as such diagnosis 
was not shown in service.  The veteran appealed and the 
Board, in a final decision dated January 16, 1952, denied the 
claim.

Subsequent to the Board's January 1951 decision, the claims 
file reflects receipt of correspondence and other 
documentation pertinent to VA administrative matters or 
claims relevant only to physical disability for many years.  

Of record are records of VA treatment dated from October 1983 
to November 1986 and reflecting treatment and evaluation of 
physical complaints.  Also of record are private treatment 
notes dated from January 1986 to February 1988, reflecting 
treatment of physical complaints.

On March 13, 1997, the RO received a statement in which the 
veteran requested to "re-open" his claim for PTSD.  The 
veteran identified submission of an affidavit from a 
physician indicating that the veteran's nervous problem had 
continued.

In late March 1997, the RO received additional records of VA 
medical treatment, dated from October 1983 to March 1997.  
Those records reflect primarily treatment for physical 
complaints.  Records do reflect treatment for alcohol use.

Private records dated from February 1993 to March 1997 
reflect treatment for physical complaints.

In May 1997, the veteran presented for a VA examination.  He 
denied any family psychiatric history and reported having had 
a good childhood.  He reported combat experience during 
service.  He complained of stress, and having had distressing 
dreams and memories since service.  He reported stressors to 
include being wounded by shrapnel and having participated in 
combat situations.  He also reported feelings of avoidance, 
estrangement, and anger, and stated that he experienced 
insomnia and hypervigilance.  He did not appear to be overtly 
anxious throughout the interview.  The diagnosis was PTSD 
with dysthymia.  Also accomplished was a psychological 
assessment.  The diagnostic impressions were alcohol 
dependence, in early partial remission; and an anxiety 
disorder, not otherwise specified, opined to be secondary to 
his military experiences.  The conclusion was that the 
veteran did not currently meet all of the criteria for a 
diagnosis of PTSD, but that he had an anxiety disorder that 
dated back to 1948 and was service-related.  The report notes 
that it was possible for the veteran's history of alcohol 
dependence and current use to have masked existing symptoms 
of PTSD.

In a rating decision dated in July 1997, the RO established 
service connection and assigned a 10 percent evaluation for 
PTSD, effective March 13, 1997.

In December 1997, the veteran testified before an RO Hearing 
Officer.  He reported first seeking treatment for PTSD in the 
late 1940's and that they had called it nervousness due to 
combat fatigue.  He cited symptoms such as flashbacks to 
military actions, and drinking to overcome his nervousness.  

In a rating decision dated in December 1997, the RO amended 
the veteran's award to reflect establishment of service 
connection and assignment of a 30 percent evaluation back to 
March 13, 1996.

In March 1999, the veteran testified at a videoconference 
hearing before a member of the Board.  He re-iterated that he 
had been diagnosed with a nervous reaction in the late 1940s 
and that such was PTSD.  He argued that he still had PTSD and 
that an earlier effective date for the grant of service 
connection was warranted on that basis.

Legal Criteria

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by competent 
medical evidence, between current symptomatology and the in- 
service stressor.  38 C.F.R. § 3.304(f) (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1998).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1998).

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell v. Derwinski, 2 
Vet. App. 611 (1992) is not applicable prior to Bell, which 
was decided in 1992.  See Lynch v. Gober, 10 Vet. App. 127 
(1997).  

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Regulations further provide that, 
unless specifically provided otherwise, the effective date of 
an award of compensation based on a claim which has been 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

The addition of PTSD as a diagnostic entity in the VA's 
Schedule for Rating Mental Disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a).  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).  Thus, for PTSD service connection claims, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997).  The General Counsel opinion arose in 
the context of a claim for entitlement to an earlier 
effective date for service connection for PTSD.

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114 are assigned as follows:

(1)  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3)  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request. 

38 C.F.R. § 3.114(a).


Analysis

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
discharge from service or the time of his original claim for 
service connection for a psychiatric disorder.  He argues 
that his symptomatology has been present since that time and 
that he has continued to seek service connection for a 
psychiatric disorder/PTSD, thus warranting an earlier 
effective date for the grant of service connection. 

The record reflects a final Board decision dated 
January 16, 1952, which denied service connection for an 
anxiety reaction.  38 U.S.C. § 4004(b) (38 U.S.C.A. § 7104(b) 
(West 1991).  Absent revision based upon clear and 
unmistakable error (CUE) in the prior final decision, the 
assigned effective date for the grant of service connection 
can, be no earlier than January 16, 1952.  See 38 C.F.R. 
§ 3.105 (1998).  

For informational purposes, "Clear and unmistakable error is 
a very specific kind of 'error'.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
cannot differ, that the result would have been manifestly 
different but for the error."  [emphasis omitted] Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Vague allegations that the 
prior adjudication failed to follow the law or regulations 
cannot satisfy the stringent pleading requirements for the 
assertion of CUE.  See Fugo v. Brown, 6 Vet. App. at 44-45.  
In any case, the veteran has not argued that, in its January 
1951 decision, the Board failed to consider the available 
evidence or failed to correctly follow the laws and 
regulations extant when the decision has made and a claim of 
CUE has not been raised.  Rather, the claim herein centers on 
application of 38 C.F.R. § 3.114 pertaining to liberalizing 
regulations, and the absence of any PTSD claim in the interim 
between the final January 1951 decision and the RO's receipt 
of the veteran's March 1997 application to reopen his claim 
relevant to a psychiatric disorder.

Here, the Board notes that the January 1951 Board decision 
denied service connection not for PTSD, but for an anxiety 
reaction.  PTSD was not medically recognized as a diagnosis 
in January 1951.  While the nomenclature for the claimed 
disability has changed slightly, the veteran's current claim 
is, in substance, the same as that considered in the 1951 
decision.  See Ashford v. Brown, 10 Vet. App. 120 (1996) (a 
change in the nomenclature used in a claim does not 
constitute a new claim); but cf. Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (holding that a claim based on a new 
diagnosis is a new claim).  In any, case, as will be 
discussed herein below, analysis under either theory would 
not result in assignment of an earlier effective date.

The currently assigned effective date is March 13, 1996.  
Such was assigned based on application of 38 C.F.R. 
§ 3.114(a)(3).  That is, the claim of entitlement to service 
connection for a psychiatric disability, PTSD, was reviewed 
by the RO at the veteran's request in March 1997, more than 
one year after April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD to 
the Schedule.  The March 13, 1996 date assigned assumes that 
the veteran met the criteria for PTSD as of April 11, 1980.  
However, the relevant provision provides only for assignment 
of a date one year earlier than the date of receipt of the 
claim upon which service connection is granted.  Thus, the 
veteran has been afforded the most beneficial date available 
pursuant to the provisions regarding liberalizing law.  In 
order to obtain an earlier effective date, the evidence would 
have to show receipt of an application to reopen a 
psychiatric claim, or a claim based on PTSD, prior to March 
1996.

The Board has carefully reviewed the claims file and notes 
that it contains no evidence of any VA or private diagnosis 
of PTSD prior to March 1996.  Moreover, the correspondence 
and other evidence of record prior to the veteran's March 
1997 claim is completely absent any mention of PTSD.  Thus, 
even were the veteran's March 13, 1997, statement to be 
considered as an original claim for PTSD, and not as a claim 
to reopen, the provisions of 38 C.F.R. § 3.114 would not 
result in an effective date prior to March 13, 1996.  Nor 
would application of the general effective date provisions 
result in an earlier effective date as such clearly set out 
that the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Such provision 
provides for no earlier date.  

The Board also emphasizes that, despite receipt of other 
claims and the submission of correspondence and documentation 
subsequent to the January 1951 Board decision, the RO did not 
receive any correspondence evidencing an intent to request 
reopening of the veteran's psychiatric claim, or any new and 
material evidence relevant thereto at any point between 
January 1951 and March 1997, the date of the veteran's PTSD 
application.  Nor did the RO later receive VA records dated 
during the interim and showing a diagnosis of PTSD.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Rather, the evidence 
received during that time period is pertinent to treatment 
for alcohol use and physical disabilities and not psychiatric 
problems.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, is clearly 
March 13, 1996, the date the RO received notice of the 
veteran's intent to pursue a PTSD claim.  There is no 
evidence on file that can be construed as an informal or 
formal claim or request to reopen a claim prior to March 13, 
1996.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.

The Board acknowledges the argument put forth by the veteran 
to the effect that he first filed a formal claim for service 
connection for a psychiatric disorder in 1951, and, thus, he 
should be awarded service connection effective from that 
time.  However, the Board is constrained from assigning an 
earlier effective date absent regulatory provisions 
authorizing such.  No such provision exists which, upon 
application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an earlier effective date must be denied.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.114(a), 3.400(b), 
(q)(1)(ii), (r); VAOPGCPREC 26-97 (July 16, 1997).  




ORDER

An effective date prior to March 13, 1996, for the grant of 
service connection for PTSD is denied.


REMAND

The RO established service connection for PTSD in a rating 
decision dated in July 1997, assigning a 10 percent 
evaluation, effective March 13, 1997.  Subsequently, the RO 
amended that award to reflect service connection and 
assignment of a 30 percent disability evaluation, effective 
March 13, 1996.

The Board notes that effective November 7, 1996, VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating mental disabilities.  
61 Fed. Reg. 52695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, the evaluatory criteria in effect 
both prior and subsequent to November 7, 1996 are for 
consideration.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran has, in the course of the instant 
appeal, been advised of both the old and the new criteria.  
However, the veteran last underwent VA psychiatric 
examination in May 1997.  At that time the examiner noted the 
veteran to be "mildly dysphoric," with fair memory, and 
without signs of suicidal thought, psychotic manifestations, 
impaired judgment or insight, overt anxiousness or any signs 
of emotion.  The diagnosis was PTSD with dysthymia and the 
assigned global assessment of functioning score for the 
current and past year was 60.

In a letter dated in March 1998, L.M., M.S.W., associated 
with a VA facility, indicated that the veteran's primary 
symptoms included self-medication with alcohol for intrusive 
thoughts, recurrent nightmares and flashbacks.  L.M. 
described the veteran as "markedly debilitated" and 
indicated that the veteran's PTSD had reached "a degree 
closer to what I would call prfound (sic)."  L.M. again 
stated that the veteran was "profoundly unable to return to 
gainful employment" and opined that the veteran's primary 
obligation was to continue PTSD treatment, which would fill 
most of the veteran's waking hours as "[h]is emerging 
feelings and memories indicate a clinical preference toward a 
more intensive treatment schedule.  Considering his age and 
the marked decrease in his ability to hold employment, it 
seems that an award of a service connected rating at the 
severe level would only be just."  

In a letter dated in August 1998, G.P., M.D., associated with 
a VA facility, in essence indicated that the veteran suffered 
from intrusive recollections, nightmares, hyperarousal, 
feelings of worthlessness, a sense of a foreshortened future, 
hypervigilance, concentration difficulties and avoidance.  
Dr. G.P. stated that the veteran was socially isolated and 
described the overall level of disability as severe, with an 
assigned GAF of 45.

The Board has carefully reviewed the above and finds that the 
summary statements dated in 1998 suggest that the overall 
level of disability resulting from the veteran's PTSD may 
have increased since the formal psychiatric examination of 
May 1997.  Thus, another examination is necessary. 

Additionally, the Board notes that this is a case where the 
veteran was awarded service connection for a disability and 
subsequently appealed the initial assignment of a rating for 
that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West at 
137.  The veteran herein has not been advised of the 
potential for "staged ratings" and the RO has not 
considered such matter.  Accordingly, to avoid prejudice to 
the veteran, and in light of the lack of clarity with respect 
to the current severity of the veteran's psychiatric 
disability, such matter is directed to the RO on remand.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is remanded to the Board for the 
following:

1.  The RO should obtain all records of 
any VA or private psychiatric treatment, 
including records of psychotherapy or 
other counseling, since in or around 
April 1997, and associate them with the 
claims file.  The RO should also advise 
the veteran that he is free to identify 
or submit additional records in support 
of his claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

2.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board-certified psychiatrist to determine 
the current severity of all existing 
mental disorders.  The claims folder and 
a separate copy of this remand must be 
made available to the examiners for 
review before the examination.  All 
necessary studies, to include psychologic 
testing, should be completed.  

The examiner is requested to identify the 
frequency and severity of all positive 
findings, as well as to enumerate all 
negative symptomatology, particularly any 
symptoms set out in the following 
categories:

a)  Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of 
inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, and mild memory 
loss;

b)  Occupational and social 
impairment with reduced 
reliability and productivity 
due to flattened affect; 
circumstantial, circumlocutory 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; 
impaired judgment or abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships; 

c)  Occupational and social 
impairment with deficiencies in 
most areas, such as work, 
school, family relations, 
judgment, thinking or mood; 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; 
intermittently illogical, 
obscure, or irrelevant speech; 
near-continuous panic or 
depression affecting the 
ability to function 
independently, appropriately 
and effectively; impaired 
impulse control such as 
unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances; 
inability to establish and 
maintain effective 
relationships; 

d)  Total occupational and 
social impairment due to gross 
impairment in thought processes 
or communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living; disorientation 
to time or place; memory loss 
for names of close relatives, 
own occupation or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment that most reflects the 
veteran's overall symptomatology and 
level of disability due solely to his 
service-connected PTSD.  The examiner 
should, in addition to the above, express 
the overall level of the veteran's 
disability from PTSD in terms of mild, 
moderate, severe or profound, consistent 
with the schedular criteria pertinent to 
mental disorders in effect prior to 
November 7, 1996.  If there are found to 
be any other existing psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V GAF score, with an 
explanation of the numeric code assigned, 
as provided in DSM-IV is to be included.  
The examiner is also requested to provide 
an opinion as to the veteran's ability to 
establish or maintain effective or 
wholesome relationships with people 
solely due to his service-connected PTSD, 
and to further provide an opinion as to 
whether and to what extent the veteran's 
service-connected PTSD impairs his 
ability to maintain gainful employment.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that the examination 
report is sufficient for adjudication 
purposes and that any additionally 
indicated development is accomplished.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to an increased evaluation 
for PTSD under a broad interpretation of 
the applicable regulations, consistent 
with 38 C.F.R. §§ 4.3 and 4.7 (1998), and 
with consideration of the rating criteria 
in effect both prior to and since 
November 7, 1996.  The RO should also 
include consideration of 
38 C.F.R. § 3.321(b)(1) (1998) and the 
Court's decision concerning staged 
ratings pursuant to Fenderson, supra.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

